DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2021 has been entered.

Allowable Subject Matter
Claims 1-6 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, McGarry et al. (US 6,036,710) or Pandey et al. (US 2009/0012552 A1), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 1, which recites, inter alia “wherein the blading cutting edge, as viewed in a direction perpendicular to a longitudinal axis, has a convex shape…wherein the convex shape of the punch head, as viewed in the direction perpendicular to the longitudinal axis, 
McGarry discloses a punch similar to that claimed with a hollow blade having a blade cutting edge, as viewed in a direction perpendicular to a longitudinal axis having a convex shape (Fig. 10), but the outer perimeter of the punch head as viewed in the direction perpendicular to the longitudinal axis is flat or linear. Pandey teaches a punch head with a plurality of convex tooth-like projections 98 (Fig. 5) but a single convex shape does not extend from a first end of the punch head to a second end of the punch head where the first and second ends are parallel to the longitudinal axis and define a width of the punch head as viewed in the direction perpendicular to the longitudinal axis. While one of ordinary skill in the art would have found it obvious to modify either the outer perimeter of the blade cutting edge of the hollow blade or the punch head to have the convex shapes as claimed, there is no motivation in the prior art to have both the hollow blade and the punch head to have convex shapes as claimed. 
Because none of the prior art documents teach the punch as claimed, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the technical solutions of claim 1 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771